Citation Nr: 1231924	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  11-30 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to nonservice-connected death pension benefits.

3.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel



INTRODUCTION

The Veteran served on active duty from August 1953 to January 1956, and died in December 1991.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a) (2) (West 2002).


FINDINGS OF FACT

1.  A March 1992 rating decision declined to reopen the appellant's claim for entitlement to service connection for cause of the Veteran's death; she did not file a timely notice of disagreement regarding that decision, and no new and material evidence was submitted to VA within the applicable appeal period.

2.  Evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim of entitlement to service connection for the cause of the Veteran's death has not been received since the March 1992 rating decision.

3.  The evidence indicates that the appellant's income exceeds the maximum countable income for death pension, and she did not respond to VA's February 2012 request for additional information concerning her income. 

4.  At the time of his death, the Veteran did not have a pending claim for VA benefits.
CONCLUSIONS OF LAW

1.  The March 1992 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  New and material evidence has not been received since the March 1992 rating decision denying entitlement to service connection for the cause of the Veteran's death, and the claim for service connection for cause of death is not reopened.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107, 5103, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.312 (2011).

3.  The criteria for entitlement to nonservice-connected death pension benefits are not met.  38 U.S.C.A. §§ 1541, 1543 (West 2002); 38 C.F.R. § 3.23, 3.158, 3.271, 3.272 (2010).

4.  The criteria for entitlement to accrued benefits have not been met.  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  May 2010 and February 2012 satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date, establishment of the disability rating, reopening claims based on the submission of new and material evidence, to include the specific evidence required to reopen her claim for the various Dependents and Indemnity Compensation (DIC) benefits.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App 1 (2006).  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held that when VA receives a detailed claim for DIC under 38 U.S.C. § 1310, it must provide a detailed notice to the claimant.  Specifically, the Court held that, under section 38 U.S.C.A. § 5103(a), the notice must include a statement of the conditions, if any, for which service connection was in effect at the time of a veteran's death; an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  The record reflects that in a June 2009 letter the appellant was informed of the evidence needed to substantiate her claim of entitlement to DIC. The letter referenced the disabilities for which service connection was in effect during the Veteran's lifetime.  It also informed her of the evidence that she should submit and that which VA would obtain on her behalf. 

The Veteran's service treatment records, VA medical treatment records, and identified private medical records were previously of record; the appellant has not identified any additional private or VA treatment records pertinent to her appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  VA was notified in February 2012 that all records concerning the Veteran held at the Social Security Administration (SSA) had previously been destroyed.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  A VA examination was not conducted with respect to the appellant's claim to reopen the issue of entitlement to service connection for the cause of the Veteran's death; VA is not required to obtain an examination for a claim to reopen a finally decided decision.  See 38 C.F.R. § 3.159(c).

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

New and Material Evidence - Cause of Death

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Dependency and Indemnity Compensation (DIC) may be awarded to a veteran's spouse, children, or parents for death resulting from a service-connected or compensable disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or the contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b).  The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).  The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

The appellant's original claim for service connection for the cause of the Veteran's death was denied in a March 1992 rating decision; she was informed of the decision in a March 1992 notification letter.  The appellant did not file a notice of disagreement within that rating decision within one year of the notification.  Therefore, that decision is final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  The appellant also did not submit any information or evidence within one year of the March 1992 rating decision to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether the statements constitute notices of disagreement, but whether they include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).

The appellant subsequently submitted an informal claim to reopen the issue of entitlement to service connection for the cause of the Veteran's death in October 2008.  As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the threshold inquiry is whether the evidence presented or secured after the last disallowance is new and material.   

Service connection for the cause of the Veteran's death was originally denied in March 1992 on the basis that the record did not establish a relationship between the Veteran's active service or a service-connected disability and his cause of death.  While the appellant indicated in her October 2011 substantive appeal (VA Form 9) that she would submit additional documentation under separate cover, no evidence has been identified by or received from her during the course of her appeal.  She has also not submitted a lay statement, or elected to participate in a hearing before a Decision Review Officer or Veterans Law Judge, such that any written or oral statements generated within those contexts might constitute new and material evidence.  

Even considering the holding in Shade v. Shinseki, which provides for a very low threshold for reopening claims, the evidence of record does not enable reopening, simply because the appellant has not submitted or identified any evidence that could be considered both new and material.  Therefore, the Board finds that new and material evidence has not been received since the last final denial of her claim for entitlement to service connection for the cause of the Veteran's death, and the claim is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  As new and material evidence to reopen a finally disallowed claim has not been submitted, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  Thus, the decision remains final, and the appeal is denied.

Death Pension

The appellant is the surviving spouse of a veteran who had qualifying wartime service; as such, she may be entitled to a rate of pension set by law, reduced by the amount of her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  The appellant's claim for death pension benefits was denied because she did not provide requested clarification as to her claimed income.  See also 38 C.F.R. § 3.158 (2011) (where evidence requested in connection with an original claim is not furnished within one year after the date of the request, the claim will be considered abandoned). 

The appellant contends that she is entitled to VA death pension benefits, based on the Veteran's service.  She feels that, as his surviving spouse, she is entitled to death pension.  However, death pension is an income-based benefit for low income qualifying survivors, and the maximum rate of death pension benefits that may be paid is set by law.  

An otherwise qualifying claimant will be paid up to the maximum rate, reduced by the amount of his or her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  In other words, any countable income of the appellant will reduce the pension benefits, dollar for dollar, by the amount of the income.  Thus, if the appellant's annual income exceeds the maximum payable rate, the entire amount is offset, and the appellant is not entitled to any death pension benefits. 

In determining income for purposes of entitlement to death pension, payments of any kind from any source are counted as income during the 12-month period in which received unless specifically excluded under 38 C.F.R. § 3.272.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  In her October 2009 formal claim for death pension, the appellant stated that she was in receipt of $968.00 per month of recurring monthly income from SSA.  She indicated that she did not receive any other income.  On its face, $968.00 per month, or $11,616.00 per year, exceeds the maximum countable income for death pension benefits for that time period, which was $7,933.00 per year for surviving spouses without dependent children, such as the appellant.  See 38 C.F.R. § 3.23(a) (5).  In February 2012, the RO asked the appellant to submit a completed Financial Status Report, enclosing VA Form 21-0518 in its letter to her dated that month, but the record does not reflect that she submitted the completed Form 21-0518 or otherwise responded to the February 2012 letter.  Thus, any change in her income from the time of her October 2009 formal claim for death pension could not be considered.

Based on the evidence of record, the appellant's income is above the maximum allowable for death pension purposes.  She did not respond to the RO's request to provide additional income concerning her income and net worth.  In these circumstances, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49 (1990).

Accrued Benefits

Upon the death of a veteran, certain persons shall be paid periodic monetary benefits to which the veteran was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  There is no basis for an accrued benefits claim, unless the veteran from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998). 

The appellant has not made any specific contentions regarding entitlement to accrued benefits.  There are no rating decisions associated with the claims file that indicate that the Veteran had been denied entitlement to service connection for any disability.  A January 1988 rating decision denied an increased rating for the Veteran's sole service-connected disability, keloid of the right neck.  The next chronological document in the claims file is the appellant's request for a United States flag for burial purposes, which was received in November 1991.  The claims file also does not contain any documents that could be construed as a formal or informal claim for benefits that were filed prior to his death, but not adjudicated.  Therefore, the Board finds that there was no pending claim at the time of the Veteran's death. 

Further, applications for accrued benefits must be filed within one year of death.  38 C.F.R. § 3.1000(c).  The Veteran died in November 1991, and the appellant did not file a claim for accrued benefits until October 2008; her original January 1992 claim for entitlement to service connection for the cause of the Veteran's death also did not reference or otherwise assert entitlement to accrued benefits.  Thus, the Board finds that the appellant's claim for accrued benefits was not timely filed. 
Because the Veteran had no claims pending at the time of his death, and the appellant's claim for accrued benefits was not timely filed, the criteria for entitlement to accrued benefits are not met.  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions are not for application.  38 U.S.C.A. § 5107(b).


ORDER

New and material evidence having not been received, the appeal to reopen the claim for entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to nonservice-connected death pension benefits is denied.

Entitlement to accrued benefits is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


